ON APPLICATION FOR REHEARING
PER CURIAM.
Our opinion in this case states that “this plaintiff has not shown that she was ‘wholly and actually’ dependent on her brother as she had to be in order to recover compensation.”
On application for rehearing, our attention is directed to the fact, that under our compensation statute, it is not necessary for a sister to show that she is “wholly and actually dependent.” It is urged that if she is only partially actually dependent upon the deceased employee’s earnings, she may recover. That is correct. For partial dependency, she may recover in an amount proportionate to the sum she would receive in case she were wholly dependent. It was perhaps in following the pleadings in the case a bit too closely, that we may have used the words “wholly and actually” inadvertently.
A further consideration of the case however has not brought us to a different conclusion regarding the merits of her claim, and we are still convinced that the plaintiff has not proven any dependency which entitles her to compensation.
The application for rehearing is therefore denied.